DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 12 recites “control a cooking process parameter of the cooking process as a function of… (ii) a cooking process model, comprising a mathematical model”. However, the application does not appear to disclose the use of a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 11, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cooking chamber".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, 8-9, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle [US 2013/0273217A1] in view of Martinez [US 2014/0377417A1]and Srivastava [US 2010/0303972A1].
Minvielle teaches a method and device for preparing food by acquiring food component input information by reading a food label (paragraph 0063, 0074-0075, 0101), controlling a cooking process parameter, such as cooking temperature and duration, as a function of the food component information and a cooking process model/protocol including a relation between the food information and the cooking parameter (paragraph 0090, 0106, 0131), the input information including only historic information such as growing, harvesting, processing, transport, and/or storage of the food component (paragraph 0075-0076, 0010, 0055-0057, 0064, 0061, 0094), an example of the historical information being the maintained frozen state of the food prior to the cooking process, ie frozen storage conditions (paragraph 0090); the model or algorithm also predicting the change in nutritional value of the food throughout its history (paragraph 0073), the model/protocol database being one of a flat database, relational database, or multi-dimensional database (paragraph 0102), a cooking process model/protocol which manages a relationship between cook time, temperature, and aesthetic properties of the food  (paragraph 0090, 0115), the apparatus using user preferences to cook the food at a lower temperature and/or shorter duration to minimize nutrient loss (paragraph 0109), the device automatically adjusting/modifying the cooking process (paragraph 0131),the food component being meat (paragraph 0055), reading the label and accessing a remote database which stores 
Minvielle does not explicitly recite introducing a further food component during preparation and controlling dosage as a function of user preference input information (claim 1), a controllable opening for the further food component (claim 1), and a container unit for the further food component (claim 9)
Srivastava teaches a method for automated food preparation by use of a computing device (Figure 1, #112), a storage section which stores food ingredients such as vegetables, spices, oil, salt, and sugar (Figure 1, #102; paragraph 0028), a cooking section which cooks the one or more ingredients (Figure 1, #106; paragraph 0028), the cooking section also providing measuring and mixing operations (paragraph 0028, 0031), receiving a login request from a user (Figure 6, #602), the computing device determining and selecting the ingredients as well as controlling the cooking process (paragraph 0036), creating customized recipes such as adjusting the amount of salt used (paragraph 0040), inputting user preferences such as medical conditions (paragraph 0043), adjusting a sugar and calorie level based upon a medical condition (paragraph 0043), the computing device including a user interface (paragraph 0045; Figure 3, #304), and the user selecting the food type (paragraph 0047). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed further food component and dosage based on user preference information into the invention of Minvielle, in view of Srivastava, since both are directed to methods of automated cooking, since Minvielle already included controlling a cooking process parameter, such as cooking temperature and duration, as a function of the food component information and a cooking process model/protocol including a relation between the food information and the cooking parameter (paragraph 0090, 0106, 0131); since cooking systems commonly included the computing device determining and selecting the ingredients as well as controlling the cooking process (paragraph 0036), creating customized recipes such as adjusting the amount of salt used (paragraph 0040), inputting user preferences such as medical conditions (paragraph 0043), and adjusting a sugar and calorie level based upon a medical condition (paragraph 0043) as shown by Srivastava; since many consumers desired food products with multiple ingredients, since food recipes commonly included the addition of further ingredients (such as salt and  other seasonings) at various points in time during the cooking process, since combinations of food ingredients were known to create desirable flavors and textures for the consumer, and since the ability to automatically adjust the recipe ingredients to compensate for an individual’s medical condition would have been beneficial to the cooking system of Minvielle, in view of Srivastava.
Martinez teaches an automated cooking system and method (title) comprising containers of further food components (Figure 3B-4B, #37, 89), and controllable openings in the form of film coverings cut by blades (Figure 4B, #91, 43). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed controllable opening into the invention of Minvielle, in view of Srivastava and Martinez, since all are directed to automated systems for controlling cooking, since Srivastava already included further food components in controlled dosages, since automated cooking systems commonly included containers of further food components (Figure 3B-4B, #37, 89) and controllable openings in the form of film coverings cut by blades (Figure 4B, #91, 43) as shown by Martinez, since controlled dosage of ingredients during the cooking process of Minvielle due to user preference information would have permitted greater flexibility in preparing foods for consumers with specific medical conditions, and since the container and opening structure of Marinez would have provided an efficient and convenient means for supplying the further food components of Srivastava during food preparation in the system of Minvielle.
Claims 12-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle, in view of Martinez and Srivastava, as applied above, and further in view of Witt et al [Pat. No. 3,732,468].
Minvielle, Martinez, and Srivastava teach the above mentioned components. Minvielle does not explicitly recite a mathematical model in the cooking process (claim 12).
Witt et al teach a method and apparatus for cooking meat which includes a control unit device with inputs for historical information consisting of meat doneness and thickness, and uses a mathematical model to calculate the cooking time (abstract; Figure 2-4), wherein the thickness of the food would qualify as historical processing information of the food component. 
It is noted that the meat thickness of Witt et al would be considered historical information in the form of “processing information of the food component” and the desired doneness of Witt et al would also be considered “user preference input information”.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed mathematical model into the invention of Minvielle, in view of Witt et al, since both are directed to automated cooking systems, since Minvielle already included a cooking process model/protocol which manages a relationship between cook time, temperature, and aesthetic properties of the food (paragraph 0090, 0115) as well as inputting user preferences which result in cooking the food at a lower temperature and/or for a shorter duration to minimize nutrient loss (paragraph 0109), since cooking systems commonly used mathematical models to calculate a cook time based upon food component input information such as meat thickness and desired doneness as shown by Witt et al (abstract; Figure 2-4), since steaks were commonly cut to size before cooking them, since the meat thickness of Witt et al would qualify as “processing information of the food component”, and since the use of a mathematical model to define the relationship between the various food component input information of Minvielle to arrive at a desired cooking time would have benefited the cooking system of Minvielle by removing the need for any guesswork or manual estimation when determining the cook time.
Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle, in view of Witt et al, Srivastava, and Martinez, as applied above, and further in view of Heit et al [US 2014/0263640A1].
Minvielle, Witt et al, Srivastava, and Martinez teach the above mentioned concepts. Minvielle also taught the apparatus using user preferences to cook the food at a lower temperature and/or shorter duration to minimize nutrient loss (paragraph 0109), the device automatically adjusting/modifying the cooking process (paragraph 0131), and the device accessing a memory which may be accessed by a communication network, or alternatively a computer-readable medium (paragraph 0050-0051). 
Minvielle does not explicitly recite the parameters being a cooking temperature and time (claim 18), a memory accessed by the control unit (claim 20), the memory being a component of the control unit or remote device (claim 21), and the control unit configured to receive updates stored in memory (claim 22). 
Heit et al teach a method and apparatus for controlling a cooking process by use of a controller automatically adjusts the cooking time and temperature (paragraph 0044), and the device having a memory with stored cooking information (paragraph 0039; Figure 5, #38-40) which is communicated to the controller/microprocessor (Figure 4-5, #22, 24-25). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed control of cook time and temperature into the invention of Minvielle, in view of Heit et al, since both are directed to methods of automatically controlling a cooking process, since Minvielle already taught monitoring and adjusting the cook time and food temperature, since automated cooking methods commonly adjusted the cook time and temperature as shown by Heit et al, the food temperature of Minvielle would be easily controlled by varying the cooking temperature in the oven, since Heit et al teach that controlling cook time and temperature would compensate for variations associated with different makes and models of cooking devices (paragraph 0044), and since this would have further ensured that the food of Minvielle was cooked to an appropriate degree of doneness.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed memory concepts into the invention of Minvielle, in view Heit et al, since both are directed to methods of automatically controlling a cooking process, since Minvielle already taught the device automatically adjusting/modifying the cooking process (paragraph 0131) and the device accessing a memory which may be accessed by a communication network, or alternatively a computer-readable medium (paragraph 0050-0051), since cooking systems commonly included a memory with stored cooking information (paragraph 0039; Figure 5, #38-40) which is communicated to the controller/microprocessor (Figure 4-5, #22, 24-25) as shown by Heit et al, and since updating and accessing stored recipe/model/protocol information would have further ensured that the food of Minvielle was cooked in the appropriate manner.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minvielle, in view of Witt et al, Srivastava, Martinez, and Heit et al, as applied above, and further in view of Hoffman [US 2010/0310733A1].
Minvielle, Witt et al, Srivastava, Martinez, and Heit et al teach the above mentioned concepts. Minvielle do not recite a pressure control unit (claim 19). Hoffman teaches a method and apparatus for controlling a cooking procedure comprising a controller (Figure 8, #300) which controls the temperature and pressure within the oven (paragraph 0067). It would have been obvious to one of ordinary skill in the art to incorporate the claimed pressure control unit into the invention of Minvielle, in view of Hoffman, since both are directed to cooking devices, since Minvielle already included a controller (Figure 3, #530), since food cooking systems commonly included a pressure control unit as shown by Hoffman (paragraph 0067; Figure 8, #300), since pressure cooking was a commonly utilized form of cooking, and since control over pressure conditions would have provided increased flexibility to the user of Minvielle in choosing the most appropriate mode of cooking.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Martinez did not disclose controlling dosage based on user preference information. However, it would have been obvious to one of ordinary skill in the art to incorporate the claimed further food component and dosage based on user preference information into the invention of Minvielle, in view of Srivastava, since both are directed to methods of automated cooking, since Minvielle already included controlling a cooking process parameter, such as cooking temperature and duration, as a function of the food component information and a cooking process model/protocol including a relation between the food information and the cooking parameter (paragraph 0090, 0106, 0131); since cooking systems commonly included the computing device determining and selecting the ingredients as well as controlling the cooking process (paragraph 0036), creating customized recipes such as adjusting the amount of salt used (paragraph 0040), inputting user preferences such as medical conditions (paragraph 0043), and adjusting a sugar and calorie level based upon a medical condition (paragraph 0043) as shown by Srivastava; since many consumers desired food products with multiple ingredients, since food recipes commonly included the addition of further ingredients (such as salt and  other seasonings) at various points in time during the cooking process, since combinations of food ingredients were known to create desirable flavors and textures for the consumer, and since the ability to automatically adjust the recipe ingredients to compensate for an individual’s medical condition would have been beneficial to the cooking system of Minvielle, in view of Srivastava.
Applicant argues that Srivastava did not disclose a controllable opening. However, it would have been obvious to one of ordinary skill in the art to incorporate the claimed controllable opening into the invention of Minvielle, in view of Srivastava and Martinez, since all are directed to automated systems for controlling cooking, since Srivastava already included further food components in controlled dosages, since automated cooking systems commonly included containers of further food components (Figure 3B-4B, #37, 89) and controllable openings in the form of film coverings cut by blades (Figure 4B, #91, 43) as shown by Martinez, since controlled dosage of ingredients during the cooking process of Minvielle due to user preference information would have permitted greater flexibility in preparing foods for consumers with specific medical conditions, and since the container and opening structure of Marinez would have provided an efficient and convenient means for supplying the further food components of Srivastava during food preparation in the system of Minvielle.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an opening capable of being repeatedly opened and closed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792